 


109 HR 4232 IH: End the War in Iraq Act of 2005
U.S. House of Representatives
2005-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4232 
IN THE HOUSE OF REPRESENTATIVES 
 
November 4, 2005 
Mr. McGovern (for himself, Mr. Lewis of Georgia, Ms. Schakowsky, Mr. Payne, Mr. Frank of Massachusetts, Mr. Serrano, Ms. Velázquez, Ms. Woolsey, Mr. Stark, Ms. Waters, Mr. Kucinich, Ms. Kilpatrick of Michigan, and Ms. Lee) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the use of funds to deploy United States Armed Forces to Iraq. 
 
 
1.Short titleThis Act may be cited as the End the War in Iraq Act of 2005.  
2.Prohibition on use of funds to deploy Armed Forces to Iraq 
(a)ProhibitionExcept as provided in subsection (b), funds appropriated or otherwise made available under any provision of law may not be obligated or expended to deploy or continue to deploy the Armed Forces to the Republic of Iraq. 
(b)ExceptionSubsection (a) shall not apply to the use of funds to— 
(1)provide for the safe and orderly withdrawal of the Armed Forces from Iraq; or 
(2)ensure the security of Iraq and the transition to democratic rule by— 
(A)carrying out consultations with the Government of Iraq, other foreign governments, the North Atlantic Treaty Organization (NATO), the United Nations, and other international organizations; or 
(B)providing financial assistance or equipment to Iraqi security forces and international forces in Iraq.  
(c)Rule of constructionNothing in this section shall be construed to prohibit or otherwise restrict the use of funds available to any department or agency of the Government of the United States (other than the Department of Defense) to carry out social and economic reconstruction activities in Iraq. 
(d)DefinitionIn this section, the term Armed Forces has the meaning given the term in section 101(a)(4) of title 10, United States Code. 
 
